               Case 5:20-mj-71109-MAG Document 10 Filed 09/03/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL PASTOR (CABN 297948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6778
 7        FAX: (415) 436-6982
          daniel.pastor@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                         )   No. 20-71109-MAG
                                                       )
14           Plaintiff,                                )   STIPULATION TO EXCLUDE TIME FROM
                                                       )   AUGUST 28, 2020 THROUGH SEPTEMBER 11,
15      v.                                             )   2020; [PROPOSED] ORDER
                                                       )
16   ALEJANDRO DORADO,                                 )
                                                       )
17           Defendant.                                )
                                                       )
18                                                     )

19

20           On August 28, 2020, the Court conducted a detention hearing for Alejandro Dorado, who stands
21 charged by Complaint with possession with intent to distribute or distribution of methamphetamine, in

22 violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(B)(viii). The Court ordered

23 Dorado released on a $25,000 unsecured bond signed by a surety.

24           The parties are continuing to engage in discussions about a pre-Indictment resolution to this
25 matter, and the government has produced some initial discovery to the defendant.

26           Therefore, the parties hereby stipulate and agree that:
27           1. The time between August 28, 2020 and September 11, 2020, should be excluded in
28               computing the time within which an information or indictment must be filed under 18 U.S.C.


     STIP AND PROPOSED ORDER                               1                               v. 7/10/2018
30
           Case 5:20-mj-71109-MAG Document 10 Filed 09/03/20 Page 2 of 3




 1           § 3161(b) because failure to exclude time would deny defense counsel the reasonable time

 2           necessary for effective preparation, taking into account the exercise of due diligence. See 18

 3           U.S.C. § 3161(h)(7)(B)(iv). The ends of justice served by granting the requested continuance

 4           outweigh the best interests of the public and the defendant in a speedy trial and in the prompt

 5           disposition of criminal cases. See id. § 3161(h)(7)(A).

 6        2. Taking into account the public interest in the prompt disposition of criminal cases, there is

 7           good cause to extend the time limits under Federal Rule of Criminal Procedure 5.1 due to the

 8           parties’ continuing discussion of a pre-Indictment resolution of this matter. Accordingly, the

 9           time limits for conducting a preliminary hearing should be tolled from August 28, 2020

10           through September 11, 2020.

11        IT IS SO STIPULATED.

12

13 DATED: September 2, 2020                            Respectfully submitted,

14                                                     DAVID L. ANDERSON
                                                       United States Attorney
15
                                                               /s/
16
                                                       DANIEL PASTOR
17                                                     Assistant United States Attorney

18 DATED: September 2, 2020                                     /s/                ___
                                                       BRUCE FUNK
19                                                     Counsel for Defendant Alejandro Dorado

20

21

22

23

24

25

26
27

28


     STIP AND PROPOSED ORDER                           2                                v. 7/10/2018
30
              Case 5:20-mj-71109-MAG Document 10 Filed 09/03/20 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the time

 3 period from August 28, 2020 through September 11, 2020, inclusive, is excluded in computing the time

 4 within which an information or indictment must be filed under 18 U.S.C. § 3161(b) pursuant to the

 5 provisions of 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i), and (B)(iv). In addition, there is good cause to

 6 extend the time limits for the preliminary hearing under Federal Rule of Criminal Procedure 5.1 through

 7 September 11, 2020.

 8          The Court finds that exclusion from the time limits applicable under 18 U.S.C. § 3161 (the

 9 Speedy Trial Act) and for the preliminary hearing under Federal Rule of Criminal Procedure 5.1 for the
10 period from August 28, 2020, through September 11, 2020, is warranted because the parties are engaged

11 in discussions regarding a pre-Indictment resolution. The Court further finds that the ends of justice

12 served by the continuance outweigh the best interests of the public and the defendant in the filing of an

13 information or indictment within the time period set forth in 18 U.S.C. § 3161(b). 18 U.S.C.

14 § 3161(h)(7)(A). A failure to grant the requested exclusion and continuance would also unreasonably

15 deny defense counsel the reasonable time necessary for effective preparation, taking into account the

16 exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

17          PURSUANT TO STIPULATION, IT IS SO ORDERED.

18

19 DATED: ___________________
           September 3, 2020                                     __________________________________
                                                                 HON. SALLIE KIM
20                                                               United States Magistrate Judge

21

22

23

24

25

26
27

28

     [PROPOSED] ORDER                                     1                                v. 7/10/2018
30
